Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/21 and 06/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

3.) Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102 (a2) as being anticipated by Meisenholder et al. (US Pub No.: 2020/0241575A1).

With regard to Claim 1, Meisenholder et al. disclose a system for recording image content of a moving user (See network system 100 that is used to record image content of a moving user (tracking of person/operator) using a camera in a drone 114, Figure 1; Paragraphs 0034-0040, 0070-0071; Abstract), the system comprising 
a control system (See control system 160, Figures 1-2; Paragraphs 0030-0032, 0046); 
a drone carrying an imaging device (Drone 114 has a camera to capture audiovisual content, Paragraph 0040; Figure 1); 
a user interface for communication with the control system (See user interface for controlling the control system using the mobile phone. The image control component 250 may also identify the point of focus as an object, an object type, or a location, corresponding to an initial movement of the drone, as described above. Where the input is received through a user interface of the mobile phone or the wearable computing device, a screen may present a real-time preview depicting the field of view of the image capture device. The operator may tap on the screen to select a point of focus, Figure 12; Paragraphs 0016, 0043, 0065, 0096, 0129-0130, 0152-0154); 
wherein the control system is configured to: 
obtain identification data of a user via the user interface (The object of interest may be identified based on an associated identifier. In such instances, the object of interest may be positioned proximate to a mobile computing device (e.g., a mobile phone, a smart watch, or a radio frequency identification (RFID) device or tag). The sensor component 210 may detect a signal emanating from the mobile computing device and determine an identifier for the mobile computing device within the signal and within a set of identifiers stored within memory of the control system 160 or accessibly thereto. In some embodiments, upon detecting the signal containing the identifier, the sensor component 210 or the image control component 250 determines an object of interest associated with the identifier from a data source containing the set of identifiers and associated objects of interest. The sensor component 210 may then pass the received identifier to the image control component 250 for use in identifying the object of interest, Paragraphs 0089, 0130-0131; Figures 1-3 and 14); 
 capture an identification image (object of interest) of a predetermined starting area (predetermined area of interest) (An object of interest associated with an identifier is captured by the camera, Paragraphs 0129-0130. The area of interest may represent a coordinate or set of coordinates depicted within the field of view for the object of interest, surrounding the object of interest, a position with which the object of interest is interacting or will interact, or any other suitable area of interest. In some instances, the area of interest is a bounded area within a depiction of the field of view of the image capture device. In such instances, the area of interest may correspond to a position on a display device at which the object of interest is or is to be depicted. Where the area of interest corresponds to a position on the display device, the area of interest may be assigned a pixel location, a set of pixel locations, a set of coordinates on the display device, or any other suitable measure of position within a depicted field of view, Paragraphs 0107-0108); 
 output said identification image for display on the user interface (The object of interest is displayed on a display device, Paragraphs 0108-0109); 
 obtain identification confirmation of the image (The reference point corresponds to an object of interest, one or more of the image control component 250 and the sensor component 210 may perform object recognition tasks to identify the object of interest and verify the object of interest is within the field of view of the image capture device, Paragraph 0101); and 
 control the drone, responsive to the obtained confirmation, to monitor movement of the user using the imaging device (The flight component 240 controls the one or more drone control components to position the reference point within the field of view of the image capture device. In some embodiments, the flight component 240 controls the drone within three dimensional space to move the drone to the reference point, to a location proximate to the reference point, or to a location at which the reference point is observable within the field of view. In some embodiments, the flight component 240 controls the drone control components and a camera position component to modify an orientation or position of the drone and an orientation or direction of the image capture device coupled to the drone. Where the reference point corresponds to an object of interest, one or more of the image control component 250 and the sensor component 210 may perform object recognition tasks to identify the object of interest and verify the object of interest is within the field of view of the image capture device, Figure 6 and Paragraph 0101).

Regarding Claim 2, Meisenholder et al. disclose the system of claim 1, wherein the control system is configured to: 
- capture the identification image using the imaging device of the drone (In operation 614, the flight component 240 controls the one or more drone control components to position the reference point within the field of view of the image capture device which is used to capture an object of interest, Paragraph 0101; Figures 1-3, 6).

In regard to Claim 3, Meisenholder et al. disclose the system of claim 1, wherein the control system is configured to: 
- launch the drone based on obtaining the identification data (As mentioned above, the object of interest may be identified based on an associated identifier. In such instances, the object of interest may be positioned proximate to a mobile computing device (e.g., a mobile phone, a smart watch, or a radio frequency identification (RFID) device or tag). The sensor component 210 may detect a signal emanating from the mobile computing device and determine an identifier for the mobile computing device within the signal and within a set of identifiers stored within memory of the control system 160 or accessibly thereto. In some embodiments, upon detecting the signal containing the identifier, the sensor component 210 or the image control component 250 determines an object of interest associated with the identifier from a data source containing the set of identifiers and associated objects of interest. The sensor component 210 may then pass the received identifier to the image control component 250 for use in identifying the object of interest, Paragraphs 0130-0131; Figures 1-3 and 14. 
The movement of the portion of the object of interest corresponds to a maneuver. As described above, the maneuver may be identified based on the gesture or movement of the portion of the object of interest. The maneuver component 230 may select the maneuver from a set of maneuvers based on an association of the gesture and the maneuver in a data source. In some instances the movement is detected after an initial or first maneuver. The first maneuver may be performed in response to an initial motion of the drone, such as a toss or launch of the drone, Paragraphs 0134-0136). 

With regard to Claim 4, Meisenholder et al. disclose the system of claim 1, wherein the control system is configured to: 
- process the captured identification image to identify user-specific image data (recognizing a face, a body, a clothing selection, or other distinguishing characteristics) (The camera or image capture device of the drone 114 may continuously capture a video feed in which the operator 106 is present, as described in embodiments of the present disclosure below. The video feed captured by the camera is processed on-the-fly by an onboard image processor of the drone 114 to recognize a face, a body, a clothing selection, or other distinguishing characteristics or aspects of the operator 106. The image processor may identify facial movements, body movements, or other gestures of the operator 106. The gestures may indicate one or more of speech or control gestures, actions, or motions, Paragraphs 0038-0039); 
- control the imaging device to capture image data of the user based on the user- specific image data (such as the face of a person) (Once a subsequent position is determined by the maneuver component 230 which places the face of the seated person (user-specific image data) within the field of view of the image capture device, the flight component 240 may determine a course or a series of movements or maneuvers suitable to translate the position of the drone from the current position to the subsequent position. The series of movements may transfer the drone from the current position to the subsequent position directly or based on a calculated efficiency for the change in position, Paragraphs 0110-0115). 

In regard to Claim 5, Meisenholder et al. disclose the system of claim 1, wherein logic is configured to control movement of the drone autonomously along a predetermined route (flight path) (The series of movements may transfer the drone from the current position to the subsequent position directly or based on a calculated efficiency for the change in position. For example, the maneuver component 230 may determine a flight path that moves the drone from the current position to the subsequent position with optimal (e.g., theoretically optimal) efficiency with respect to battery power or fuel of the drone, Paragraphs 0052, 0115). 

Regarding Claim 6, Meisenholder et al. disclose the system of claim 5, wherein said route is defined by a plurality of predetermined waypoints (The determined movements, motions and paths are preprogrammed, Paragraph 0052). 

In regard to Claim 7, Meisenholder et al. disclose the system of claim 1, wherein logic is configured to control speed of the drone based on the monitored movement of the user (The sensor input or selected information may comprise values associated with one or more of a distance (e.g., a position change), a speed, a velocity, a rotation, a rotational speed, a force, combinations thereof, or any other suitable values quantifying one or more movement elements of the sensor input. In some instances, the sensor input or selected information comprises relative values. The relative values represent quantifiable changes in one or more of a position, direction, speed, or velocity of the drone, where the drone was already in motion prior to receiving the sensor input, Paragraph 0085). 

Regarding Claim 8, Meisenholder et al. disclose the system claim 1, wherein said identification data comprises an electronic address of the user (position of the user) (The object of interest may be identified based on an associated identifier. In such instances, the object of interest may be positioned proximate to a mobile computing device (e.g., a mobile phone, a smart watch, or a radio frequency identification (RFID) device or tag). The sensor component 210 may detect a signal emanating from the mobile computing device and determine an identifier for the mobile computing device within the signal and within a set of identifiers stored within memory of the control system 160 or accessibly thereto. In some embodiments, upon detecting the signal containing the identifier, the sensor component 210 or the image control component 250 determines an object of interest associated with the identifier from a data source containing the set of identifiers and associated objects of interest. One or more of the sensor component 210, the movement component 220, and the image control component 250 may determine a position of the mobile computing device associated with the identifier. The image control component 250 may use the position of the mobile computing device as the object of interest or identify an object of interest proximate to the location of the mobile computing device, Paragraphs 0089 and 0130). 

In regard to Claim 9, Meisenholder et al. disclose the system of claim 1, wherein the control system is configured to capture the identification image responsive to said identification data comprising an electronic address (As mentioned above, upon detecting the signal containing the identifier, the sensor component 210 or the image control component 250 determines an object of interest associated with the identifier from a data source containing the set of identifiers and associated objects of interest. One or more of the sensor component 210, the movement component 220, and the image control component 250 may determine a position of the mobile computing device associated with the identifier. The image control component 250 may use the position of the mobile computing device as the object of interest or identify an object of interest proximate to the location of the mobile computing device, Paragraphs 0089 and 0130). 

Regarding Claim 10, Meisenholder et al. disclose the system of claim 8, wherein the control system is configured to: 
- transmit, to said electronic address, access information to image data captured by the drone while monitoring movement of the user (Upon detecting the signal containing the identifier, the sensor component 210 or the image control component 250 determines an object of interest associated with the identifier from a data source containing the set of identifiers and associated objects of interest. One or more of the sensor component 210, the movement component 220, and the image control component 250 may determine a position of the mobile computing device associated with the identifier. The image control component 250 may use the position of the mobile computing device as the object of interest or identify an object of interest proximate to the location of the mobile computing device, Paragraph 0130).

In regard to Claim 11, Meisenholder et al. disclose the system of claim 1, wherein the control system is configured to: 
- output said user interface on a user device (mobile device) responsive to onsite registration of the user device at said predetermined area (When the user uses the mobile device at the predetermined area, the mobile device 1200 includes a touch screen operable to receive tactile data from a user 1202. For instance, the user 1202 may physically touch 1204 the mobile device 1200, and in response to the touch 1204, the mobile device 1200 may determine tactile data such as touch location, touch force, or gesture motion. In various example embodiments, the mobile device 1200 displays a home screen 1206 (e.g., Springboard on IOS™) operable to launch applications or otherwise manage various aspects of the mobile device 1200. In some example embodiments, the home screen 1206 provides status information such as battery life, connectivity, or other hardware statuses. The user 1202 can activate user interface elements by touching an area occupied by a respective user interface element. In this manner, the user 1202 interacts with the applications of the mobile device 1200. For example, touching the area occupied by a particular icon included in the home screen 1206 causes launching of an application corresponding to the particular icon. The mobile device 1200, as shown in FIG. 12, includes an imaging device 1208. The imaging device 1208 may be a camera or any other device coupled to the mobile device 1200 capable of capturing a video stream or one or more successive images. The imaging device 1208 may be triggered by the control system 160 or a selectable user interface element to initiate capture of a video stream or succession of images and pass the video stream or succession of images to the control system 160 for processing, Paragraphs 0152-0153). 


In regard to Claim 13, Meisenholder et al. disclose the system of claim 1, wherein the drone is an unmanned aerial vehicle (The drone is an unmanned aerial vehicle, Paragraphs 0003 and 0033; Figure 1).

Method Claims 14-20 correspond to system claims 1 and 3-11 and are rejected as discussed in the above rejections to system claims 1 and 3-11. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.) Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meisenholder et al. (US Pub No.: 2020/0241575A1) as applied to claim 1 above, and further in view of Roberts (US Patent No.: 11016487B1).

Regarding Claim 12, Meisenholder et al. disclose the system of claim 1, comprising a section configured to house one person, at said predetermined area (The predetermined area can be used to house a person, Paragraphs 0052, 0112). However, Meisenholder et al. do not explicitly teach that the section housing a person is a gated section. Roberts teaches of a system comprising a gated section to house one person, (Roberts teaches of methods, systems, and apparatus, including computer programs encoded on a storage device, for using a drone to monitor a community. The drone may include a processor and a storage device storing instructions that, when executed by the processor, cause the one or more processors to perform operations. The operations may include receiving an instruction to deploy based on a determination, by a community monitoring system that an event was detected at a property of the community, navigating towards the property along an initial navigation path, obtaining local monitoring system data from a local monitoring system of a property of the community, generating based on the local monitoring system data a navigational model that identifies a location of each of one or more surveillance objectives, determining an adjusted navigation path to a location of a surveillance objective of the one or more surveillance objectives, and navigating along the adjusted navigation path, Abstract and Figure 1 of Roberts. 
Roberts teaches of performing surveillance monitoring using drones with cameras. The monitoring application server 490 may be registered to users within a particular geographic location (e.g., a gated residential community) where users within the geographical location are registered to a particular monitoring application server 490, Column 19, Line 43 to Column 20, Line 42; Column 21, Lines 4-51 and Column 27, Lines 1-20 of Roberts. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the system in the teachings of Meisenholder et al. to have the section housing the person be a gated section as taught by Roberts, because gated sections provide a safe place for a person to live away from harm). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697